DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Prosecution History
Claim(s) 1-12 were originally filed.
Claim(s) 1-12 are presently amended and Claim 13 is newly presented by claim amendments filed by Applicant’s on 02/02/2021.
Claim(s) 1-13 are pending and have been allowed for the reasons set forth below.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).

Allowable Subject Matter
Claim(s) 1-13 are allowed over the prior art of record.

The closest prior art of record is US 2016/0200317, (hereinafter Danzl) and US 2017/0282972 (“Moretti”).

The following is an examiner’s statement of reasons for allowance: 
The primary prior art reference Danzl discloses an invention that provides a motor vehicle comprising at least one driver assistance system to pre-calculate future driving situations of the motor vehicle for a specified time interval by evaluating ego data related to the motor vehicle and environmental data related to the motor vehicle environment, wherein the motor vehicle is controllable by a driver in a first operating mode of the driver assistance system, wherein the driver assistance system is designed, upon fulfillment of one switchover condition dependent at least upon future driving situations, to be temporarily switched over into a second operating mode in which the motor vehicle is autonomously controlled by the driver assistance system without the possibility of intervention by the driver, wherein driving is continued in the second operating mode.

The next prior art reference Moretti discloses an invention that provides a module for managing a power steering comprising a path control branch which includes a position setpoint determination unit for defining a reference path that the vehicle is desired to follow, a follower unit which calculates the deviation between the actual path of the vehicle and the reference path in order to output an adjustment setpoint which is used at the input of a motor setpoint calculation unit which in turn emits a motor setpoint toward an assist motor, so that the adjustment setpoint could be taken into consideration for adjusting the motor setpoint applied to the assist motor in order to reduce the deviation between the actual path of the vehicle and the reference path, the management module comprising a securing branch, forming a ramification which is distinct from the path control branch and the ASIL safety level of which is higher than the ASIL safety level of said path control branch according to the safety standard ISO-26262, 

Regarding Claim 1, the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious the invention as a whole:
A method for managing a power steering system for a vehicle, the power steering system including a plurality of functions including an assist function that assists a driver in driving the vehicle and a safety function that controls the assist function so that the assist function operates the vehicle at a predetermined Automotive Safety Integrity Level (ASIL) level as defined by standard ISO-26262, each of the assist function and the safety function utilizing an indicating parameter of a speed of the vehicle which represents a longitudinal speed of the vehicle, the method comprising: 
(a) estimating a functional speed, which is representative of an actual longitudinal speed of the vehicle at a considered time, and which is used by default as the indicating parameter of the speed of the vehicle, according to a normal operating mode, 
(b) estimating a speed upper limit, which is higher than the functional speed and representative of an upper limit of the actual longitudinal speed of the vehicle at the considered time, 

(d) comparing the function speed value, in absolute value, with the underestimated speed value; and, 
(e) switching, upon a detection that the absolute value of the functional speed is lower than an absolute value of the underestimated speed, from the normal operating mode into a safety mode, by substituting the underestimated speed for the functional speed as the indicating parameter of the speed of the vehicle used as the input for each of the assist and safety functions.

Claims 2-13 depend from Claims 1 are therefore allowable.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Applicants should take note of the prior art in the PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELINA M SHUDY whose telephone number is (571)272-6757.  The examiner can normally be reached on M - F 10am - 6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Angelina Shudy
Primary Examiner
Art Unit 3668



/Angelina Shudy/Primary Examiner, Art Unit 3668                                                                                                                                                                                                        






Examiner's Amendment
An Examiner' s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

---Beginning of Amendments---
1. (Presently Amended)  A method for managing a power steering system for a vehicle, the power steering system including a plurality of functions including an assist function that assists a driver in driving the vehicle and a safety function that controls the assist function so that the assist function operates the vehicle at a predetermined Automotive Safety Integrity Level (ASIL) level as defined by standard ISO-26262, each of the assist function and the safety function utilizing an indicating parameter of [[the]] a speed of the vehicle which represents [[of]] a longitudinal speed of the vehicle, the method comprising: 
(a) estimating a functional speed, which is representative of [[the]] an actual longitudinal speed of the vehicle at a considered time, and which is used by default as the indicating parameter of the speed of the vehicle, according to a normal operating mode, 
(b) estimating a speed upper limit, which is higher than the functional speed and representative of an upper limit of the actual longitudinal speed of the vehicle at the considered time, 

(d) comparing the function speed value, in absolute value, with the underestimated speed value; and, 
(e) switching, upon a detection that the absolute value of the functional speed is lower than [[the]] an absolute value of the underestimated speed, from the normal operating mode into a safety mode, by substituting the underestimated speed for the functional speed as the indicating parameter of the speed of the vehicle used as the input for each of the assist and safety functions.

---End of Amendments---